DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 06/02/2022.

Status of Claims
	In Applicant’s amendment filed on 06/02/2022, claims 2-4, 7-11 and 14-18 have been amended; claims 1-20 remain pending.

Response to Arguments
Claim Objections:
	The previous objection of claims 1-20 because of the use of the term “a landscape” is withdrawn in view of Applicant’s amendment and remarks dated 06/02/2022.

Claim Rejections Under 35 U.S.C. §102:
	The previous rejection of claims 1, 8 and 15 under 35 U.S.C. §102(a)(2), as being anticipated by U.S. Patent No. 10,409,551 (“Waugh”), is withdrawn in view of Applicant’s amendment and remarks dated 06/02/2022.  However, the Examiner notes that the amended claims are now being rejected under 35 U.S.C. §103 in the current rejection with a new combination of references.  Please see claim rejections below for details.
	With respect to Applicant’s argument that Waugh fails to teach “determining, by a dispatcher of the Pedoa service, a service in a set of services to transmit a request to”, Applicant’s argument is noted; however, the Examiner respectfully disagrees with the argument.  For example, in Fig. 1, col. 12 line 34 through col. 13 line 28, and col. 2 line 52 through col. 3 line 10 (also see col. 10 lines 27-53), Waugh teaches determining by the voice command processing function (using the serverless compute service), a service in a set of services (e.g., resource metadata tagging service or monitoring service in the set of services described in Fig. 1) to transmit a request to the service.  Here, the combination of voice command processing function and the serverless compute service reads on the limitation “a dispatcher”.  In particular, Fig. 1 of Waugh depicts a set of services such as resource metadata tagging service 120, predictive analytics service 132, monitoring service 124 and voice service 104.  In col. 12 line 34 through col. 13 line 28, Waugh further discloses the voice command processing function (using the serverless compute service), determines a service such as the resource metadata tagging service or monitoring service in the set of services to transmit a request to the service.  Thus, Waugh clearly teaches “determining, by a dispatcher of the Pedoa service, a service in a set of services to transmit a request to” as claimed in claims 1, 8 and 15.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh (U.S. Patent No. 10,409,551) in view of Plumb et al. (US 2017/0288943), hereinafter “Plumb”.
Claim 1 – Waugh teaches a computer-implemented method for a personal digital operation assistant in computing system landscape management (Figs. 1 & 2 and Abstract), the method being executed by one or more processors and comprising: 
receiving, by a personal digital operation assistant (Pedoa) system, user input [Fig. 1, col. 2 lines 38-51; and Fig. 2, operation 202, col. 11 lines 58-60; also read col. 10, line 17 through col. 11, line 31: receiving user voice input by a voice-driven monitoring/management system, the voice-driven monitoring/management system corresponds to “a personal digital operation assistant (Pedoa) system” of the claim]; 
processing, by the Pedoa system, the user input to determine an intent and one or more entities related to at least a portion of a computing system landscape [col. 2, lines 44-64; col. 11 line 58 through col. 12 line 62:  processing the user voice input to determine an intent of the user utterance and one or more computing resources in the service provider network 102 for which status information is to be provided (one of more entities related to at least a portion of the service provider network landscape)];
determining, by a dispatcher of the Pedoa service, a service in a set of services to transmit a request to the service [Fig. 1, col. 12 line 34 through col. 13 line 28, col. 2 line 52 through col. 3 line 10; also see col. 10 lines 27-53: determining by the voice command processing function (using the serverless compute service), a service in a set of services (e.g., resource metadata tagging service or monitoring service in the set of services described in Fig. 1) to transmit a request to the service, wherein the combination of the voice command processing function and the serverless compute service reads on the limitation “a dispatcher”; additionally/alternatively, see col. 2 line 65 through col. 3 line 10, and col. 5 line 34 through col. 6 line 23 for determining a  service such as obtaining/exposing logs information, or collecting/exposing metrics, or generating alarms in the set of services available], the request being in a format that is provided from a request template for the service [col. 5 lines 19-24 and/or col. 6 line 58 through col. 7 line 4:  the request being in a format provided from an API for the service, the API reads on “a request template for the service”];
transmitting, by the dispatcher of the Pedoa system, the request to one or more services of the Pedoa system based on the intent and the one or more entities [col. 10 lines 43-56; col. 13 lines 1-13:  the voice command processing function 118 (dispatcher of the system) sends/dispatches a request based on the intent and one or more specified resources to the monitoring service 124];
receiving, by the dispatcher, one or more responses from the service of the Pedoa system, each response being responsive to the request [col. 10, lines 43-53; col. 11, lines 5-14; col. 13, lines 1-13:  receiving by the voice command processing function (the dispatcher), one or more requested information (one or more responses, each response being responsive to the request)]; and
providing, by the Pedoa system, output data to a user through one or more user interfaces (UIs), the output data representative of activity of one or more components within the landscape [col. 8, lines 19-28; and col. 13, lines 29-67].
Waugh is silent regarding the service being determined by mapping the intent to the service using a table of services.
However, in an analogous art, Plumb teaches the service being determined by mapping the intent to the service using a table of services [Abstract, ¶0126 and ¶0054: the service (function provided by the secondary bot) being determined my mapping the intent to the bot and its function (the service) using the account database (a table of functions/services provided by the bots).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept and technique of using a database of services (functions provided by bots) for mapping the user’s intent to the service taught by Plumb and the technique of providing audio/speech output in a voice-driven system for monitoring resources in a distributed computing environment taught by Waugh to enhance the efficiency of the system by facilitating the selection of a servicing entity provided in the system to perform an action/service corresponding to the user’s intent (see Plumb ¶0006).

Claim 3 – Waugh in view of Plumb, specifically Waugh, further discloses the output data is provided at least partially based on a customization configuration that defines one or more components of the computing system landscape relevant to the user [col. 13, lines 29-67 and col. 3, line 57 through col. 5, line 16:  output data is provided based on a customization configuration that defines one or more resources of the landscape relevant to a customer of the service provider network].

Claim 4 – Waugh in view of Plumb, specifically Waugh, also discloses the output data comprises statistics data representative of execution of a process within the landscape [col. 13, lines 55-61, and col. 5, line 42 through col. 6, line 3: the output data comprises metrics representative of execution of a service or an application (i.e., a process) within the landscape].

Claim 6 – Waugh in view of Plumb, specifically Waugh, further teaches the one or more UIs comprise a graphical UI and a conversation UI (CUI), the CUI enabling speech-based communication between the Pedoa system and the user [col. 11, lines 5-31:  user interfaces comprise a management console for display outputs visually (graphical UI) and a voice-based UI (conversation UI), the voice-based UI enabling speech-based communication between the monitoring system and the user].

Claim 7 – Waugh in view of Plumb, specifically Waugh, also discloses the Pedoa system is integrated within a computing system landscape management system that is used to manage the landscape [Fig. 1 and col. 3, line 57 through col. 11, line 31:  voice-driven monitoring system is integrated within the landscape management system of the service provider network].

Claims 8 and 15 are directed to similar limitations as in claim 1 above, and hence, are considered accordingly.  With respect to the limitations in claim 15 for “a computing device”, see Waugh Fig. 7, device 700; and for “a computer-readable storage device”, see Fig. 7, RAM 708 & ROM 710.  Also see col. 18, line 54 through col. 21, line 8.

Claims 10 and 17 are directed to similar limitations as in claim 3 above, and hence, are considered accordingly.  

Claims 11 and 18 are directed to similar limitations as in claim 4 above, and hence, are considered accordingly.  

Claims 13 and 20 are directed to similar limitations as in claim 6 above, and hence, are considered accordingly.  

Claim 14 is directed to similar limitations as in claim 7 above, and hence, is considered accordingly.  

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh (U.S. Patent No. 10,409,551) in view of Plumb (US 2017/0288943) as applied above, and further in view of Pfleger de Aguiar et al. (Pub. No. US 2018/0367563), hereinafter “Pfleger de Aiguiar”.
Claim 2 – Waugh in view of Plumb, specifically Waugh, teaches the set of services of the Pedoa system comprises a landscape information service [col. 5, lines 36-41:  logging function/service provide information about resources in the landscape, hence reads on “a landscape information service], a tool information service [col. 5, line 52 through col. 6, line 23:  metrics functions reads on “a tool information service”], and a monitoring service [col. 4, line 62 through col. 5, line 16].
Waugh is silent regard a schedule information service.
However, in an analogous art, Pfleger de Aguiar teaches the one or more services comprise a schedule information service [¶0034].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the scheduling function/service taught by Pfleger de Aguiar with the technique of providing other functions/services such as logging service (for landscape information), metrics service (for tool information) and monitoring taught by Waugh in view of Plumb to enhance the effectiveness system/network management (see Pfleger de Aguiar ¶0006 and ¶0034).

Claims 9 and 16 are directed to similar limitations as in claim 2 above, and hence, are considered accordingly.  

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waugh (U.S. Patent No. 10,409,551) in view of Plumb (US 2017/0288943) as applied above, and further in view of Brittan et al. (Pub. No. US 2002/0184031), hereinafter “Brittan”.
Claim 5 – Waugh in view of Plumb, specifically Waugh, teaches the output data is audio data generated at least partially based on the one or more responses [col. 11, lines 5-19; also see col. 13, lines 29-54].
Waugh is silent regarding the output audio data is generated by a natural language processing (NLP) at least partially.
However, in an analogous art, Brittan teaches the output data is audio data generated by a natural language processing (NLP) system at least partially [Fig. 4, and ¶0041-¶0047].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of including natural language processing (NLP) in the output path of a speech system taught by Brittan and the technique of providing audio/speech output in a voice-driven system for monitoring resources in a distributed computing environment taught by Waugh in view of Plumb to enhance the quality of the voice-based user interface by predicting and controlling the barge-in conditions during the system speech output (see Brittan ¶0001 and ¶0010).

Claims 12 and 19 are directed to similar limitations as in claim 5 above, and hence, are considered accordingly.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423